DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The amendment dated 8/27/2021 has been entered and considered for this Office Action.

Information Disclosure Statement
The citations 3, 5-12, 28-35 of the information disclosure statement filed 8/27/2021 appear to include additional material than just the US patent/US patent application publication itself by further reciting “including its ongoing prosecution history, including without limitation Office Actions, Amendments, Remarks, and any other potentially relevant documents”. These citations are improper because they are not directed to static/particular documents/publications but rather are directed to a dynamically evolving set of documents. The term “ongoing prosecution history” implies future potential documents that have yet to be produced and added to the application file. It is seemingly impossible for the examiner to consider future documents that have yet to been produced and added to the application file of a patent (i.e., documents that do no currently exist).
As such the aforementioned citations have not been considered as being improper.
If Applicant wishes to have patent documents other than the patent/patent application publication itself considered (such as a particular existing document of the 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/783,004, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Applicant describes a problem with prior art image display techniques with regards to displaying images as well as image guidance elements such as virtual medical devices (see ¶ [0004]) of the published application1. The invention as claimed solves this problem by rendering portions of the image at different transparency levels responsive to whether the claimed location and proximity thresholds are satisfied.

Additional embodiments relate to rendering the ultrasound image slice with full opacity (for maximizing image quality), while also showing guidance elements. Typically systems that display image guidance elements often display the ultrasound slice with guidance elements, such as the needle, located behind the ultrasound slice. Thus, the slice is typically rendered as partially transparent (also called translucent). However, much of what is seen through the transparent slice is often trivial (e.g. background material/pixels, because 1) the guidance is mostly a few thin tubes and bands, and 2) the guidance elements are not always present behind the slice). In addition, since being translucent means a reduction in image intensity and contrast, the features in the ultrasound slice are less visible than they would be in an opaque slice.

In some embodiments, a fully opaque copy of the slice image can be displayed behind all guidance elements, in addition to a transparent copy of the slice. That opaque copy can be aligned with the translucent slice image that can have guidance elements and needle components behind it. As a result, wherever one does not see the guidance elements through the slice, one sees the partial brightness of the translucent slice and the full brightness of the opaque slice together, which results in the appearance of the opaque slice with undiminished brightness and contrast at all those pixel locations, as illustrated in Fig. 4. A top-down view of this arrangement is illustrated in Fig. 5.


    PNG
    media_image1.png
    895
    1273
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    677
    1236
    media_image2.png
    Greyscale

Since the prior filed application is drawn to a different technical solution, the prior filed application does not provide written description support for the claimed invention. As such, the effective filing date of the claimed invention is not determined to be the filing date of the provisional application (3/14/2013).
It is noted that the Appendix of the provisional application appears to be a copy of the original disclosure of US application 13/753,274 including its Specification, Drawing, Claims, and Abstract. The Appendix does not appear to provide support for the claimed solution either. The closest that could be found is a discussion in ¶ [0080]:
Representing Non-Intersecting Objects or Images
[0080]	  When data related to two devices or surgical instruments are displayed with relative emplacement, it can be difficult to orient their relative locations if they do not intersect. In some embodiments, an image guidance system will render relative location information. The relative location information can be shown with color (e.g., objects can be rendered in brighter colors if they are closer), with rendering techniques (e.g., objects can be rendered with transparency so that one object behind another can be visible, but visually appear behind the closer object), with geometry (e.g., a geometric connector can be shown that will allow the viewer to discern the relative relationships), or with any other appropriate 

However, this is not sufficient for supporting the claimed solution.

Claim Objections
Claim 10 is objected to because of the following informalities. Appropriate correction is required.
Claim 10 recites “over” but should be corrected to read as --overlapped--,
--overlapping--, or some other alternative thereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) and (d):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second and fourth paragraphs:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 7, 8, 10, 13, 14, 16, 18, 23, and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the rendering of the portion of the medical image” in line 20 of the claim (referred to herein as second rendering and second portion for purposes of this discussion). It is unclear whether this refers to the same portion and rendering thereof as “the rendering of the portion of the medical image” recited in lines 17-18 (referred to herein as first rendering and first portion for purposes of this discussion), or otherwise refers to another/a different portion and rendering thereof.
On one hand, the text of the claim  --particularly, use of the definite article “the” (“the rendering of the portion of the medical image”)-- seems to suggest that the second rendering and second portion are the same portion rendering thereof as the first rendering and second portion.
On the other hand, the fact that the rendering of the first portion and the second rendering of the second portion are displayed at different transparency levels (i.e., the first portion displayed at the first transparency level while the second portion displayed at the second transparency level) seems to at least suggest that the first and second renderings are different renderings. In other words, even if the first and second portions are the same portion, the first and second renderings can’t be the same rendering because of there are of different transparency levels.

Otherwise, it is unclear whether the limitations of “wherein the rendering of the portion of the medical image is displayed at a first transparency level responsive to a determination that the particular portion of the first medical device does not satisfy the location threshold” and “wherein the rendering of the portion the medical image is displayed at a second transparency level responsive to a determination that the particular portion of the first medical device satisfies the location threshold and the proximity threshold” are contingent limitations, and therefore unclear how these limitations affect the “causing” step.
MPEP 2111.04 recites in part:
II.    CONTINGENT LIMITATIONS

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the Schulhauser at 9, 14.

See also MPEP § 2143.03.

In this case, the language of the claim seems to suggest that the aforementioned limitations are not contingent limitations because the text of the claim does not use conditional language such as “if” or “when”; rather, the claim merely recites that basis/cause/order for the aforementioned limitations (i.e., that the first rendering is at a first transparency level is “responsive to a determination that the particular portion of the first medical device does not satisfy the location threshold”, and that the second rendering at the second transparent level is “responsive to a determination that the particular portion of the first medical device satisfies the location threshold and the proximity threshold”).
On the other hand, the fact that “a determination that the particular portion of the first medical device does not satisfy the location threshold” and “a determination that the particular portion of the first medical device satisfies the location threshold […]” are mutually exclusive seems to suggest that the aforementioned rendering limitations are contingent limitations (i.e., the first rendering limitation applies if the first “determination” is true; and the second rendering limitation applies if the second “determination” is true). Otherwise, it is unclear how the first and second rendering limitations could both apply because it is unclear how the first and second “determination” could both be true since they appear to be mutually exclusive.
see MPEP 2173.06), the claim is being construed for the purposes of examination as follows:
the first and second portions are being construed as referring to the same portion;
the first and second renderings are being construed as different renderings of the same portion; and
the first and second rendering limitations are being construed as contingent limitations (i.e., the portion is rendered at the first transparency level if the particular portion of the first medical device satisfies the location threshold, and the portion is rendered at the second transparency level if the particular portion of the first medical device satisfies the location threshold and the proximity threshold).

The discussion above similarly applies to claim 18 with regards to whether the recitations of “[a/the] portion of the medical image corresponding to the unique location” refer to the same portion/unique location, and whether the “causing one or more displays” steps are contingent limitations.

The discussion above similarly applies to claims 23 and 31 because they recite language that is substantially identical to the indefinite limitations of claim 1 discussed above:
“wherein the rendering of the portion of the image is displayed at a first transparency level responsive to a determination that the portion of the first medical device does not satisfy the location threshold, wherein the rendering of the portion of the image is displayed at a second transparency level responsive to a determination that the portion of the first medical device satisfies the location threshold and the proximity threshold” (claim 23).
“wherein the rendering of the portion of the medical image is displayed at a first transparency level responsive to a determination that the particular portion of the first medical device does not satisfy at least one of the location threshold or the proximity threshold, wherein the rendering of the portion the medical image is displayed at a second transparency level responsive to a determination that the particular portion of the first medical device satisfies the location threshold and the proximity threshold” (claim 31).

Regarding claim 32-35, there is insufficient antecedent basis for the term “the one or more processors”. It is unclear if this refers to the computer of claim 23 or some other processor.

Regarding claim 33-35, there is insufficient antecedent basis for the terms “the computer-executable instructions” it is unclear what instructions this refers to or how it further limits the non-transitory computer-readable medium of claim 30.

Claims 32-35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 32 depends on claim 29 (which includes all the limitations of claim 23 because claim 29 depends on claim 23), but does not include all the limitations of claim 29 such as the computer system/computer processor.
Claims 33-35 depend on claim 30 (which includes all the limitations of claim 23 because claim 30 depends on claim 29 which depends on claim 23), but do not include all the limitations of claim 30 such as the computer system/computer processor.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, 10, 13, 14, 16, 18, 23, 25, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,314,559 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the same technical solution as described below (i.e., the current claims are anticipated by the patented claims):

Reference patent US 10,314,559 B2
1. A method, comprising: 










determining a pose of a first medical device based at least in part on received emplacement information of the first medical device;

1. A method for displaying portions of at least one medical image at different transparency levels based on a relative location and proximity to a determined virtual medical device, the method comprising:

receiving, from a tracking system, first emplacement information with an emplacement of a first medical device;

determining, with one or more processors, a pose of a first virtual medical device based at least in part on the received first emplacement information; 







determining a pose of an imaged area based at least in part on received emplacement information of a second medical device;

receiving, from the tracking system, second emplacement information associated with an emplacement of a second medical device;


determining, with the one or more processors, a pose of the imaged area based at least in part on the received second emplacement information; 

receiving at a medical image corresponding to the imaged area;
receiving, from the second medical device, at least one medical image corresponding to an imaged area, wherein the imaged area corresponds to an area that is captured by the second medical device when the second medical device acquires the at least one medical image;

determining whether a particular portion of the first medical device satisfies a location threshold with respect to a particular location of the imaged area;

determining whether a portion of the first virtual medical device satisfies a location threshold with respect to a particular location of the imaged area based at least in part on the determined pose of the first virtual medical device and the determined pose of the imaged area;

a proximity threshold with respect to the particular location of the imaged area;

determining whether the portion of the first virtual medical device satisfies a proximity threshold with respect to the particular location of the imaged area based at least in part on the determined pose of the first virtual medical device and the determined pose of the imaged area;

causing one or more displays to display a rendering of a portion of the medical image that corresponds to the particular location of the imaged area,

wherein the rendering of the portion of the medical image is displayed at a first transparency level responsive to a determination that the particular portion of the first medical device does not satisfy the location threshold,

wherein the rendering of the portion of the medical image is displayed at a second transparency responsive to a determination that the particular portion of the first medical device satisfies the location threshold and the proximity threshold.

based at least in part on a determination that the portion of the first virtual medical device does not satisfy the location threshold, causing one or more displays to display a portion of the at least one medical image corresponding to the particular location of the imaged area at a first transparency level;

based at least in part on a determination that the portion of the first virtual medical device satisfies the location threshold and the proximity threshold, causing the one or more displays to display the portion of the at least one medical image corresponding to the particular location at a second transparency level.

7. The method of Claim 1, wherein said determining whether the portion of the first medical device satisfies the location threshold comprises determining whether the portion of the first medical device is level with the particular location of the imaged area.
7. The method of claim 1, wherein the determination that the portion of the first virtual medical device satisfies the location threshold comprises determining that the portion of the first virtual medical device is level with the particular location of the imaged area.

8. The method of Claim 1, further comprising determining that the portion of the first medical device satisfies the location threshold based at least in part on a determination that x and y coordinates of a particular portion of the first medical device match x and y coordinates of the particular location.

8. The method of claim 1, wherein the determination that the portion of the first virtual medical device satisfies the location threshold comprises determining that x- and y-coordinates of the portion of the first virtual medical device match x- and y-coordinates of the particular location mapped to the one or more displays.


10. The method of claim 1, wherein the determination that the portion of the first virtual medical device satisfies the location threshold comprises determining that the portion of the first virtual medical device and the particular location are co-located on a 2D plane defined by the one or more displays.
13. The method of Claim 1, further comprising determining that the portion of the first medical device satisfies the proximity threshold based at least in part on a determination that the portion of the first medical device is distal to a point-of-view location with respect to the particular location.

13. The method of claim 1, wherein the determination that the portion of the first virtual medical device satisfies the proximity threshold comprises determining that the portion of the first virtual medical device is not proximal to a point-of-view location with respect to the particular location.
14. The method of Claim 13, wherein the point-of-view location comprises at least one of a location of a user, an expected location of user, or a fixed point relative to the one or more displays.

14. The method of claim 13, wherein the point-of-view location comprises at least one of a location of a user, an expected location of the user, or a fixed point relative to the one or more displays.
16. The method of Claim 1, wherein the first transparency level is more opaque than the second transparency level.

16. The method of claim 1, wherein the first transparency level is more opaque than the second transparency level.
18. The method of Claim 1, further comprising,

determining whether the portion of the first medical device satisfies the location threshold for each unique location within the imaged area;


determining whether the portion of the first medical device satisfies the proximity threshold for each unique location within the imaged area;


for each unique location in which the portion of the first medical device does 

for each unique location in which the portion of the first medical device satisfies the location threshold and the proximity threshold, causing the one or more displays to display the portion of the medical image corresponding to the unique location at the second transparency level.


determining, with the one or more processors, whether the portion of the first virtual medical device satisfies the location threshold for each unique location within the imaged area; 

determining, with the one or more processors, whether the portion of the first virtual medical device satisfies the proximity threshold for each unique location within the imaged area;

for each unique location in which the portion of the first virtual medical device 

for each unique location in which the portion of the first virtual medical device satisfies the location threshold and the proximity threshold, causing the one or more displays to display the portion of the at least one medical image corresponding to the unique location at the second transparency level.






A computer system in communication with a display, the computer system comprising a computer processor and a non-transitory storage medium, wherein the computer system is configured to: 
23. A system for displaying portions of a medical image at different transparency levels based on a relative location and proximity to a determined virtual medical device, the system comprising:

a computer system in communication with one or more displays, the computer system comprising a computer processor and a non-transitory storage medium, wherein the computer system is configured to: 





determine a pose of a first medical device based at least in part on emplacement information of the first medical device received from a first pose sensor; 
receive, from a tracking system, first emplacement information associated with an emplacement of a first medical device; 

determine a pose of a first virtual medical device based at least in part on the received first emplacement information; 


determine a pose of an imaged area based at least in part on emplacement information of a second medical device received from a second pose sensor; 

determine a pose of the imaged area based at least in part on second emplacement information associated with an emplacement of the second medical device, the second emplacement information received from the tracking system; 



receive, from a second medical device, at least one medical image corresponding to an imaged area, wherein the imaged area corresponds to an area that is captured by the second medical device when the second medical device acquires the at least one medical image; 

determine whether a portion of the first medical device satisfies a location threshold; 





determine whether a portion of the first virtual medical device satisfies a location threshold based at least in part on the determined pose of the first virtual medical device and the determined pose of the imaged area; 



determine whether the portion of the first medical device satisfies a proximity threshold; 

determine whether the portion of the first virtual medical device satisfies a proximity threshold based at least in part on the determined pose of the first virtual medical device and the determined pose of the imaged area; and

“cause one or more displays to display a rendering of a portion of the image corresponding to a particular location in the imaged area, wherein the rendering of the portion of the image is displayed at a first transparency level responsive to a determination that the portion of the first medical device does not satisfy the location threshold,”

“wherein the computer system causes the one or more displays to display the portion of the at least one medical image corresponding to the particular location of the imaged area at a second transparency level based at least in part on a determination that the portion of the first virtual medical device does not satisfy the location threshold.”

“cause one or more displays to display a rendering of a portion of the image corresponding to a particular location in the imaged area, […] wherein the rendering of the portion of the image is displayed at a second transparency level responsive to a determination that the portion of the first medical device satisfies the location threshold and the proximity threshold.


“based at least in part on a determination that the portion of the first virtual medical device satisfies the location threshold and the proximity threshold, cause the one or more displays to display a portion of the at least one medical image corresponding to a particular location of the imaged area at a first transparency level,”


claim 31, the claim is substantially identical to claim 23 of the instant application and claim 23 of the reference patent, except that the claims 23 do not recite that the non-transitory computer readable medium is storing computer-executable instructions that when executed by one or more processors cause one or more processors to perform the claimed functions; rather both claims 23 more recite that more generally the computer system is configured to perform the claimed functions. How this difference is merely a matter of implementing the computer configurations as software run on the computer which is routine, conventional, and well-known in the art, and therefore obvious to do.

Allowable Subject Matter
Claims 1, 7, 8, 10, 13, 14, 16, 18, 23, and 25-35 would be allowable if rewritten or amended to overcome the objections, the rejection(s) under 35 U.S.C. 112(b) and (d), and/or the double patenting rejections as respectively appropriate, as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Notwithstanding the amendments, the meaningful scope of claims 1 and 23 remain substantially identical and therefore remain allowable with regards to the prior art. Further, the functional limitations recited in new claim 31 are substantially identical to that of claims 1 and 23 and therefore also allowable with regards to the prior art for the same reasons.

Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive.
Regarding the priority claim, applicant points to pages 3-4 of the provisional application, but this is not found to be persuasive because pages 3-4 of the provisional application do not provide support as discussed above.
Applicant requests that the double patenting rejection be held in abeyance but this is not considered responsive to the double patenting rejection. The rejection is maintained.
 Applicant appears to argue against the §112(b) rejection raised in the previous Office Action by way of amendment, but the amendments are not sufficient. In fact, the amendment gives rise to new issues of indefiniteness as discussed in the §112(b) rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2020/0046315 A1